Dillon, Ch. J.
1. poob, suplia‘ county. A few propositions of law will show th® error into which the District Court fell in disallowing, for the reasons stated, the greater part of the plaintiff’s claim. I. We admit the proposition that the obligation -or duty of the county to support the poor is statutory, and that, to render it liable, the case must fall within, and the liability be created pursuant to, and in the manner prescribed by, the statute. Mitchell v. Cornville, 12 Mass. 333; Miller v. Somerset, 14 id. 396; Kellogg v. St. George, 28 Maine, 255; Ives v. Wallingford, 8 Verm. 224, 228.
2. _town_ ehip trustees. II. Under sections 1387 and 1388 of the Revision, the township trustees may bind the county for medical services rendered at their instance to poor, sick pereoug jn their township.
*214Prior to the adoption of the supervisor system, it was their duty to report each case in which they administered temporary relief, to the county judge (§ 1388).
The board of supervisors now take the place of the county judge in this respect (Rev. § 312, subds. 20, 21, also § 330), and it is their duty to report to the board instead of the judge.
3. — superdeiegateaiinot power: eonstitutionai law. III. Sections 327 and 328 of the Revision entitled “ An act in relation to roads and highways,” cannot be construed to embrace subjects not expressed in the title (Const, art. 3, § 29). Therefore the board could not, by virtue thereof, delegate its duties and powers in relation to the poor, to the clerk of the District Court. See State v. Kimball, 23 Iowa, 531. Hence, the resolution of the board imposed upon the trustees no legal obligation to report to the clerk ; and it conferred upon the clerk no legal power to act for the board in denying further relief. The District Court held otherwise, and herein consists the error in its judgment.
4. — failure of trustees to report, qum. It is implied in the decision of the District Court that the failure or omission of the trustees to report the case, as required by section 1388, will operate to . J 7 r deprive the employee of the trustees of the right- to compensation for services rendered after the time when the trustees ought to have reported, although such employee is not notified of the omission to report, nor that he shall cease to render further services. The point is not essential to a decision of this case, and we notice it simply to say that we have such doubts as to its correctness, as to make it proper to leave it open until its decision is legitimately required.
Defendant’s counsel endeavors to meet the view above presented thus: “ That the court found as afaet that the clerk was authorized to act for the board while it was *215not in session, in the case of any poor person ; that the evidence is not here, and hence this court is bound to presume that the fact found was proved.” But the counsel mistakes the court’s finding in this respect. That finding is, “ that the clerk, by virtue of the resolution as set forth in the answer (see statement), was authorized,” etc.
"We have before seen that this resolution did not confer the supposed authority upon the clerk to act for the board in respect to their duties in relation to the poor.
Upon the facts found, the judgment of the District Court should have been in the plaintiff’s favor for the whole amount of his claim. The cause will be remanded with directions that this be done.
Reversed.